Case 2:18-cr-00012-.]AW Document 19 Filed 01/10/19 Page 1 of 1 Page|D #: 29

AO 442 (Rev.Ol/(D) Arrelean‘ant

UN:I: WPMMES DISTRICT COURT

mst
PQRTLANB forma

 

 

 

HECEWEU 81 Fll.EU
Di ct of Maine
1111 3111 1 0 1311 11§§
United States ofAmerica )
v. gl_.
` '"_ DF.PUW cLERH ) case No. 2:184.-r4)0012-.1Aw

Demone Co|eman )
Defendan! )

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person m be arrested) Demoni(_]gl_eman ,
who is accused of an offense or violation based on the following document filed with the court:

d Indictment l:l Superseding Indictment l:l Information U Superseding Information CI Complaint
Cl Probation Violation Petition Cl Supervised Release Violation Petition C|Violation Notice Cl Order of the Court

This offense is briefly described as follows:

Possession with intent to distribute 28 grams or more of cocaine base, in violation of 21 USC 841(a)(1).

Date; 01/26/2013 MZ:EU;

a _._: Issm'ng o_@’icer ’s signature

 

 

 

 

 

 

City and State; _ Eon|and, Maine _ __ Sara Foss, Deputy C|erk
Prinred name and title
Return
This warrant was received on (dare) l |.=’L 10 l l § ,and the person was arrested on (dare) l \ l $` l \ §
at (city and stale) 39 r\'\»\ m §§
Date: \\a\\< §p_..-_ k
Arres!ing ojr`cer 's signature

521%¢.¢,4, ("/l°\v-¢Tlrr,l 10an
Prin!ed name and title

 

 

